Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statements submitted on 24 September 2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 1-5, 7-17, and 19-20 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Kroll et al. (US 2005/0222646 A1).
Regarding claim 1, Kroll teaches an apparatus for delivering tumor treating fields (implantable electrical therapy system for treating tumors [abstract, 0072, 0148]), the apparatus comprising: 
a plurality of sets of electrode elements (leads 375 and 377 are coupled with any number and configuration of electrodes [0112, 0142]), wherein each of the sets of electrode elements is configured for implantation within a person's body (the electrodes are implanted [0112]);

a circuit configured for implantation within the person's body configured for collecting temperature measurements from the plurality of temperature sensors (the circuit for the temperature measurements is considered inherent, as the temperature sensors 73 would not be able to operate or collect the temperature data without a form of processor or integrated circuit [0142-0143]); and 
an AC voltage generator configured for implantation within the person's body and configured to apply an AC voltage across the plurality of sets of electrode elements (implantable generator which can deliver AC electrical therapy [0016, 0072, 0076]).
Regarding claim 2, Kroll teaches an inductively coupled circuit configured for implantation within the person's body and configured to power the AC voltage generator (power source 83 may be a primary battery, rechargeable battery, or receiver coupled to the generator through inductive energy [0158, 0311]).
Regarding claim 3, Kroll teaches a battery configured for implantation within the person's body and configured to power the AC voltage generator ([0158, 0311]).
Regarding claim 4, Kroll teaches an inductively coupled circuit configured for implantation within the person's body and configured to charge the battery ([0158, 0311]). 

Regarding claim 7, Kroll teaches wherein each of the temperature sensors comprises a thermistor (the temperature sensors 73 are thermistors [0143]).
Regarding claim 8, Kroll teaches wherein the plurality of sets of electrode elements, the plurality of temperature sensors, the circuit, and the AC voltage generator are all implanted in the person's body (as stated above in claim 1, the electrodes [0112], the temperature sensors [0142-0143], the circuit for collecting data from the temperature sensors [0142-0143], and the AC voltage generator [0016, 0072, 0076] are implanted within the user’s body). 
Regarding claim 9, Kroll teaches an apparatus for delivering tumor treating fields (implantable electrical therapy system for treating tumors [abstract, 0072, 0148]), the apparatus comprising: 
a plurality of sets of electrode elements (leads 375 and 377 are coupled with any number and configuration of electrodes [0112, 0142]), wherein each of the sets of electrode elements is configured for implantation within a person's body (the electrodes are implanted [0112]);
 a plurality of temperature sensors configured for implantation within the person's body and positioned with respect to the sets of electrode elements to measure a temperature at each of the sets of electrode elements (temperature sensors 73 can be placed on each of the leads 375 / 377 such that the temperature sensors 73 can 
a circuit configured for implantation within the person's body configured for collecting temperature measurements from the plurality of temperature sensors (the circuit for the temperature measurements is considered inherent, as the temperature sensors 73 would not be able to operate or collect the temperature data without a form of processor or circuit [0142-0143]).
Regarding claim 10, Kroll teaches wherein each of the sets of electrode elements comprises a plurality of capacitively coupled electrode elements (electrodes 78 and 381 serve as capacitors [0146]).
Regarding claim 11, Kroll teaches wherein each of the temperature sensors comprises a thermistor (the temperature sensors 73 are thermistors [0143]).
Regarding claim 12, Kroll teaches wherein the plurality of sets of electrode elements, the plurality of temperature sensors, and the circuit are all implanted in the person's body (as stated above in claim 9, the electrodes [0112], the temperature sensors [0142-0143], and the circuit for collecting data from the temperature sensors [0142-0143] are implanted within the user’s body). 
Regarding claim 13, Kroll teaches an apparatus for delivering tumor treating fields (implantable electrical therapy system for treating tumors [abstract, 0072, 0148]), the apparatus comprising: 
a plurality of sets of electrode elements (leads 375 and 377 are coupled with any number and configuration of electrodes [0112, 0142]), wherein each of the sets of 
 a plurality of temperature sensors configured for implantation within the person's body and positioned with respect to the sets of electrode elements to measure a temperature at each of the sets of electrode elements (temperature sensors 73 can be placed on each of the leads 375 / 377 such that the temperature sensors 73 can monitor the variations in temperature at or near the electrodes over time [0142-0143]); and 
an AC voltage generator configured for implantation within the person's body and configured to apply an AC voltage across the plurality of sets of electrode elements (implantable generator which can deliver AC electrical therapy [0016, 0072, 0076]).
Regarding claim 14, Kroll teaches an inductively coupled circuit configured for implantation within the person's body and configured to power the AC voltage generator (power source 83 may be a primary battery, rechargeable battery, or receiver coupled to the generator through inductive energy [0158, 0311]).
Regarding claim 15, Kroll teaches a battery configured for implantation within the person's body and configured to power the AC voltage generator ([0158, 0311]).
Regarding claim 16, Kroll teaches an inductively coupled circuit configured for implantation within the person's body and configured to charge the battery ([0158, 0311]).
Regarding claim 17, Kroll teaches wherein each of the sets of electrode elements comprises a plurality of capacitively coupled electrode elements (electrodes 78 and 381 serve as capacitors [0146]).

Regarding claim 20, Kroll teaches wherein the plurality of sets of electrode elements, the plurality of temperature sensors, and the AC voltage generator are all implanted in the person's body (as stated above in claim 13, the electrodes [0112], the temperature sensors [0142-0143], and the AC voltage generator [0016, 0072, 0076] are implanted within the user’s body). 

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Wasserman et al. (US 2018/0050200 A1).
Regarding claims 6 and 18, Kroll teaches the apparatus of claims 5 and 17. Kroll does not explicitly teach wherein each of the capacitively coupled electrode elements comprises a ceramic disc.
The prior art by Wasserman is analogous to Kroll, as they both teach electrical therapy to treat tumors ([abstract]). 
Wasserman teaches wherein each of the capacitively coupled electrode elements comprises a ceramic disc ([0003-0004]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Kroll’s capacitive coupled electrode with a ceramic disk, as taught by Wasserman. The advantage of such modification will allow for creating a layer between the electrical conductive portion of the electrode and the user’s skin.

 Statement on Communication via Internet
 7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792